Pannell, Judge,
dissenting. The present appeals are from orders of the trial judge which did not finally dispose of the cases but merely quashed the service of summons. The certificate required under such circumstances is that the trial judge certify “that such order, decision or judgment is of such importance to the case that immediate review should be had.” Section 1 of the Act approved April 8, 1968 (Ga. L. 1968, p. 1072; Code Ann. § 6-701, subparagraph (2)). We have no such certificate here. Nor do we have one which can be construed as being intended to be a certificate for the review of such an order. The certificate here is predicated entirely upon statutes relating to certificates for review of. a denial of a motion for summary judgment, which merely required a certif*365icate of the trial judge that the order “should be subject to review,” and is specifically given under the statute. Both certificates read as follows: “Pursuant to the provisions of Georgia Laws 1966, pp. 609, 660; 1967, pp. 226, 238 (Ga. Code Ann., Sec. 81A-156 (h)), the foregoing order sustaining the motion of defendant, Barbara J. Thomas, administratrix of the estate of Joseph David Thomas, Jr., deceased, is certified to be subject to review by direct appeal.” The trial judge not certifying that such order, decision or judgment is of such importance to the case that immediate review should be had, the case should be dismissed. I, therefore, dissent for the same reasons given in Hodge v. Dixon, 119 Ga. App. 397 (167 SE2d 377).